Citation Nr: 1732665	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO. 13-28 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a left thumb disability.

2. Entitlement to service connection for a left hand disability.

3. Entitlement to service connection for a right hand disability.

4. Entitlement to an increased rating for hypoglycemia, currently rated at 10 percent.

5. Entitlement to an increased rating for hypertension, currently rated at 10 percent.

6. Entitlement to an effective date earlier than April 26, 2012 for the establishment of service connection for anxiety disorder.

7. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967; and from November 1968 to August 1976 in the United States Coast Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Board notes that the Veteran requested a BVA hearing, but failed to appear for a hearing scheduled on February 21, 2017. As such, the Board finds that the Veteran's hearing request has been withdrawn.

The issues of service connection for a left hand disability, service connection for a right hand disability, and entitlement to an effective date earlier than April 26, 2012 for anxiety disorder are addressed in the decision below. The issues of entitlement to an increased rating for hypoglycemia, increased rating for hypertension, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran that further action is required.


FINDINGS OF FACT

1. The Veteran's current left thumb disability did not begin in and is not otherwise related to service.

2. The Veteran's current left hand disability did not begin in and is not otherwise related to service.

3. The Veteran's current right hand disability did not begin in and is not otherwise related to service, including his in-service right hand injury.

4. An unappealed December 1982 RO decision denied service connection for an acquired psychiatric disorder, characterized at the time as agoraphobia.

3. On April 26, 2012, VA received a claim to reopen service connection for a psychiatric disorder (claimed as PTSD and anxiety disorder).


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a left thumb disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for establishing service connection for a left hand disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3. The criteria for establishing service connection for a right hand disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4. The criteria for an effective date earlier than April 26, 2012, for the award of service connection for an anxiety disorder have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in May 2012 and September 2012, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers. Also of record are VA examinations conducted in August 2012 and October 2014. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issues decided herein. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

The Board will proceed to review and decide the claims based on the evidence of record, consistent with 38 C.F.R. § 3.655 (2016).

II. Legal Criteria & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

Left Thumb and Left Hand

The Veteran sought service connection for a left thumb condition in October 2011 and a bilateral hand condition in August 2012.

The Veteran's service treatment records (STRs) are silent as to any complaint, treatment, or diagnosis of a left thumb or left hand condition in service. 

Private medical treatment records from the Oregon Health and Science University reflect the Veteran sought treatment in April 2011 for bilateral thumb and hand pain, stating he had arthritis and pain in the base of both thumbs for several years and had previous steroid injections bilaterally. As it relates to his left thumb and hand, this April 2011 record reflects the Veteran had previous surgery on his left thumb in 2010; that x-rays were taken and revealed early evidence of arthritis in his thumbs; and that revision surgery was recommended but declined by the Veteran at that time. 

The Veteran submitted to a VA examination in August 2012. Upon examination of the Veteran's left thumb and hand, the examiner noted the Veteran had weakened movement, excess fatigability, and pain on movement as it pertains to his left thumb. Imaging studies were performed, and there were no acute fractures. After reviewing the case file and considering the Veteran's reports, the examiner opined that the Veteran had severe bilateral degenerative joint disease in first carpal metacarpal joints bilaterally, and that it was less likely than not caused by an in-service injury, event or illness. By way of rationale, the examiner noted that the Veteran's current degenerative joint disease is more likely due to repetitive use, such as in his post-service occupation as a mechanic.

Upon reviewing this matter, the Board notes there is no evidence of complaints of a left thumb or left hand disability in the Veteran's STRs. Moreover, the Board notes that in each of the Veteran's claims, and statements in support of his claims, the Veteran provided no detail regarding an in-service injury, treatment or event related to a left thumb or left hand injury. Further, given the depth of the examination report, and the fact that the VA examiner's opinions were based on a thorough review of the applicable record-including the Veteran's STRs and his contentions regarding symptomatology-the Board finds that the August 2012 VA examiner's opinions are the most probative and material to these claims. See Owens v. Brown, 7 Vet. App. 429 (1995).

In this case, the only evidence in favor of the Veteran's claim is his own statements concerning his belief that he has a left thumb disability and a left hand disability that began in or are otherwise due to service. However, the Board finds that this evidence is outweighed by the medical evidence from the August 2012 VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge. In arriving at her opinions, the examiner considered the Veteran's contentions as well as his diagnosed left thumb and hand disabilities but nevertheless concluded that the Veteran does not have a left thumb disorder or a left hand disorder related to service. In so finding, the examiner explained that the Veteran's orthopedic symptoms have likely been caused by his post-service occupation, not by service.

With regard to the Veteran's contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Although the Veteran is competent to report the presence of symptoms such as pain in his thumb and hand, the claimed disability is not the type of condition that is amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder, and determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Veteran's service treatment reports and the post-service medical records were discussed by the August 2012 VA examiner, who considered the Veteran's contentions but rendered an etiological opinion that the Veteran's left thumb and left hand disorders neither resulted from nor were aggravated by service. The examiner explained the medical reasons why the Veteran's version is not supported. Thus, the Veteran's own assertions as to the etiology of his claimed ledt thumb and left hand disabilities have little probative value. Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As such, the Board finds that, as it relates to his left thumb and left hand, the Veteran has failed to meet the third element of service connection as expressed above, namely that there is medical evidence of a nexus between the Veteran's current disability and service. See Hickson v. West, 12 Vet. App. 247 (1999).

Thus, the criteria for service connection for a left thumb disability and a left hand disability have not been met. The evidence weighs against the Veteran's claims. Service connection for a left thumb disability and a left hand disability must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Hand

The Veteran sought service connection for a bilateral hand condition in August 2012, stating he was treated for his right hand in service in 1966.

The Veteran's service treatment records (STRs) reflect that he injured his right hand in service in February 1966, when a car hood fell on his right hand. X-rays were taken; an ace bandage applied; and the diagnosis was "contusion of right hand." The Veteran's August 1967 and June 1976 separation reports of examination at discharge reflects that no problems with the Veteran's right hand were noted; similarly, on a separation report of medical history conducted in August 1967, the Veteran had no complaints with regard to his right hand. 

Private medical treatment records from the Oregon Health and Science University reflect the Veteran sought treatment in April 2011 for bilateral thumb and hand pain, stating he had arthritis and pain in the base of both thumbs for several years and had received previous steroid injections bilaterally. As it relates to his right hand, this April 2011 record reflects the Veteran had x-rays taken of his right hand which revealed severe degenerative changes (arthritis) to the thumb joint of his right hand; and steroid injections, rather than surgery, were recommended. 

The Veteran submitted to a VA examination in August 2012. Upon examination of the Veteran's right hand, the examiner noted the Veteran had weakened movement, excess fatigability, and pain on movement as it pertains to his right thumb. Imaging studies were performed, and there were no acute fractures. After also reviewing the case file and considering the Veteran's reports, the examiner opined that the Veteran had severe bilateral degenerative joint disease in his first carpal metacarpal joints bilaterally, and that it was less likely than not caused by the Veteran's claimed in-service injury. As rationale, the examiner opined that the contusion of the Veteran's right hand in service was self-limited, and would not be expected to have long-term effects. The examiner opined that the Veteran's current degenerative joint disease is unlikely related to a remote history of contusion, and more likely due to repetitive use, such as in the Veteran's post-service occupation as a mechanic. 

Given the depth of the examination report, and the fact that the VA examiner's opinions were based on a thorough review of the applicable record-including the Veteran's STRs and his contentions regarding symptomatology-the Board finds that the August 2012 VA examiner's opinions are the most probative and material to the Veteran's claim. See Owens v. Brown, 7 Vet. App. 429 (1995).

In this case, the only evidence in favor of the Veteran's claim is his own statements concerning his belief that he has a right hand disability that began in or is otherwise due to service. However, the Board finds that this evidence is outweighed by the medical evidence from the August 2012 VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge. In arriving at her opinions, the examiner considered the Veteran's contentions as well as his diagnosed right hand disability but nevertheless concluded that the Veteran does not have a right hand disorder related to service. In so finding, the examiner explained that the Veteran's orthopedic symptoms have likely been caused by his post-service occupation, not by service.

With regard to the Veteran's contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Although the Veteran is competent to report the presence of symptoms such as pain in his right hand, the claimed disability is not the type of condition that is amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder, and determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Veteran's service treatment reports and the post-service medical records were discussed by the August 2012 VA examiner, who considered the Veteran's contentions but rendered an etiological opinion that his current right hand disorder neither resulted from nor was aggravated by service. The examiner explained the medical reasons why the Veteran's version is not supported. Thus, the Veteran's own assertions as to the etiology of his claimed right hand disability have little probative value. Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As such, the Board finds that, as it relates to his right hand, the Veteran has failed to meet the third element of service connection as expressed above, namely that there is medical evidence of a nexus between the Veteran's current disability and the in-service injury. See Hickson v. West, 12 Vet. App. 247 (1999).

In sum, the criteria for service connection for a right hand disability have not been met. The evidence weighs against the Veteran's claim. Service connection for a right hand disability must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period. 38 C.F.R. § 3.400(q).

In deciding this case based on its application of the law to the pertinent facts, the Board notes that the "date of receipt" of claim means the date on which the claim was received by VA, except as to specific provisions for claims received in the State Department, the Social Security Administration, or the Department of Defense. 38 C.F.R. § 3.1(r). 

In this case, the Veteran seeks an effective date earlier than April 26, 2012, for the grant of service connection for an anxiety disorder. The Veteran's petition to reopen a previously denied claim for service connection for an acquired psychiatric disorder-initially identified as posttraumatic stress disorder (PTSD)-was received by VA on April 26, 2012. The Veteran then clarified in August 2012 that he wished to amend his claim, reframing it as service connection not for PTSD but for anxiety disorder. The RO granted his claim for service connection for anxiety disorder in a October 2012 rating decision. The Veteran timely appealed. 

The Veteran filed an initial claim for service connection for an acquired psychiatric disorder, then identified as agoraphobia, in June 1982. The RO denied service connection for agoraphobia in a December 1982 rating decision. Although the Veteran was notified of this decision in a December 1982 letter, there is no notice of disagreement (NOD) objecting to this determination in the record, nor has the Veteran alleged that he filed such an NOD. Subsequently, the RO received correspondence from the Veteran which was accepted as a petition to reopen a claim for service connection for an acquired psychiatric disorder-then identified as PTSD-on April 26, 2012. Following the Veteran's August 2012 clarification, the RO, in an October 2012 rating decision, granted service connection for anxiety disorder and assigned an initial rating, which was made effective April 26, 2012. This date was based on the date the petition to reopen a claim for service connection for an acquired psychiatric disorder was received by VA.

Although the Veteran asserts his entitlement to an earlier effective date for the award of service connection for anxiety disorder, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

The Board notes, initially, that because the Veteran did not appeal the December 1982 denial, that decision is final as to the evidence then of record. See 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.200. 20.201, 3.104, 20. 302, 20.1103 (2016).

Moreover, no pertinent exception to finality of the December 1982 denial applies. As explained below, no new and material evidence pertinent to the claim was received within the one-year appeal period following the notice of the December 1982 denial, and no additional service records (warranting reconsideration of the claim) have been received at any time. See 38 C.F.R. § 3.156(b), (c). Further, the claims file includes no statement or communication from the Veteran, received after the December 1982 denial but prior to April 26, 2012, that constitutes a pending claim for service connection for anxiety disorder. Here, although the claims file contains various private and VA treatment records received prior to April 26, 2012, documenting treatment for a variety of disabilities, these records do not show any reference to, or to a desire for, service connection for an acquired psychiatric disorder, to include anxiety disorder. Thus, these records cannot constitute an earlier, pending claim for service connection.

Therefore, there is no correspondence from the Veteran, or other document or evidence, dated or received after the final December 1982 denial but prior to April 26, 2012, that could be interpreted as either new and material evidence during the appellate period following the December 1982 denial or an informal claim for this benefit. Thus, although the Veteran and his representative generally argue that an earlier effective date is warranted, as symptoms of the Veteran's current anxiety disorder were present at the time of his original claim, such argument is simply without legal merit. As noted above, the original claim was denied in December 1982. Thereafter, the Veteran was determined to have filed a petition to reopen his claim for service connection on April 26, 2012, and, pursuant to that claim, service connection was ultimately granted, effective as of that date-the day VA received the claim to reopen.

When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period. 38 C.F.R. § 3.400(q) (2016). As explained above, the Veteran did not appeal the February 2002 rating decision, no subsequent claim for service connection or new and material evidence was received any time between the December 1982 denial and the April 2012 request to reopen, nor were additional relevant service records received to warrant re-adjudication of the claim. As the December 1982 denial finally resolved the June 1982 claim, an effective date prior to April 2012 is thus legally precluded, and in light of all the above, the appropriate effective date for the award of benefits is the date of filing of the reopened claim-April 26, 2012.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. As, on these facts, no effective date for the award of service connection for anxiety disorder earlier than April 26, 2012, is assignable, the claim for an earlier effective date must be denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a left thumb disability is denied.

Service connection for a left hand disability is denied.

Service connection for a right hand disability is denied.

Entitlement to an effective date earlier than April 26, 2012, for the establishment of service connection for an anxiety disorder is denied.



REMAND

The Board finds that additional action is required prior to appellate review of the Veteran's claims for an increased rating for hypoglycemia, an increased rating for hypertension, and entitlement to TDIU.

With regards to the Veteran's claims for increased ratings for his service connected hypoglycemia and hypertension, the Board finds that, because the Veteran has reported that these disabilities have worsened since his last examinations, new VA examinations are needed to determine the current severity of his hypoglycemia and hypertension. 

With regards to the Veteran's claim for TDIU, the Board finds that this claim is inextricably intertwined with the pending claims for increased ratings for hypoglycemia and hypertension. As any allowance of the increased rating claims remanded herein could affect the outcome of the TDIU claim, the appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to determine the current severity of his hypoglycemia and hypertension. The claims file and a complete copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. The VA examination report should indicate that this has been accomplished. All necessary studies and tests should be conducted. The examiner must also discuss the functional effects of the Veteran's hypoglycemia and hypertension. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2. Then, readjudicate the claims, to include entitlement to TDIU. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


